UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB XQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number 000-30479 ETELCHARGE.COM, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2847699 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1636 N. Hampton, Suite 270, Desoto, Texas 75115 (Address of principal executive office) (Zip Code) Issuer’s telephone number: (972)298-3800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares of the issuer’s common stock outstanding as of August06, 2007 was 221,906,459. Transitional Small Business Disclosure Format (Check One): Yes
